DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection set forth below in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”).
Regarding Claim 21, Li teaches a method of determining the perceptual load of a visual and dynamic driving scene on a driver, the method comprising the steps of: (Li abstract discloses a method to predict the perceived distraction load score of a driving scene), the perceptual load on the driver corresponding to an amount of load on a brain of a driver(Page 54, DRIVER DISTRACTION ASSESSMENT USING PERCEPTUAL EVALUATIONS, Paragraph 1, This study relies on perceptual evaluations from external evaluators to assess visual and cognitive distractions induced by different secondary tasks (see Table I). The external observers assessed the distraction level of the drivers after watching short videos showing the driver and the road (see Section IV-A). To unify their understanding of cognitive and visual distractions), receiving a sensor output of a sensor, the sensor sensing the visual driving scene, ((Page 57-left column-3rd paragraph) discloses a road camera that captures the street condition), extracting a set of scene features from the sensor output , the set of scene features  representing static and/or dynamic information of the visual driving scene ((Page 57-right column-1st  paragraph) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output), determining the perceptual load of the set of extracted scene features based on a predetermined load model, (Page 51-right column -3rd  paragraph discloses a model that  that predicts the perceived distraction score based on the input of extracted features. Page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), the load model being predetermined based on reference video scenes each being labelled with a load value, (page 55-left column-3rd paragraph to right column-2nd  paragraph and Figure 3 disclose 10 second reference videos that were labelled with perceived distraction load value scores. Page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), mapping the perceptual load to the sensed driving scene, and determine a spatial and temporal intensity distribution of the perceptual load across the sensed driving scene ((Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow to map the predicted perceived distraction load score of these segments. Therefore a temporal distribution is obtained for the recording and it is implicit that a spatial distribution of the perceived distraction load score is present).
Li does not explicitly teach the perceptual load on the driver being based on the visual and dynamic scene without any measures of driver behavior while they drive.
Marciano teaches the perceptual load on the driver being based on the visual and dynamic scene without any measures of driver behavior while they drive. (Page 702, Right Column, Paragraph 3, To test whether the concept of perceptual load can predict drivers’ behavior, we employed a similar manipulation of load to that tested in controlled experiments with a setting that resembles real life in a driving simulator. We systematically manipulated the load levels at different regions of the visual scene: central load—load levels on the road—and peripheral load—load levels on the sides of the road. This design resulted in four load combinations: (a) low load in both regions (LL), (b) high central load with low peripheral load (HL), (c) low central load with high peripheral load (LH), and (d) high load in both regions (HH). Occasionally, critical events occurred on the road (e.g., a sudden braking of the car in front) or were initiated from the sides of the road (e.g., a pedestrian who suddenly crossed the road). The examiner interprets that the prior art Is performing a simulation on driver behavior based on the visual scene presented to the driver in order to determine the load on the driver in these scenarios.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li and Zhu with Marciano in order to measure the load of a visual scene without accounting driver behavior. One skilled in the art would have been motivated to modify Li and Zhu in this manner in order to better understand the role played by perceptual load, at both central and peripheral regions of the visual scene, in driving safety. (Marciano, Objective Section)
Regarding Claim 22, the combination of Li and Marciano teaches the method according to claim 21, where Li further teaches wherein the determination of the load values of the reference video scenes is human based, in particular based on crowdsourcing (Page 55-right column-2nd paragraph and figure 3 discloses labeling the reference videos with perceived distraction load scores by a group of external observers, thereby making it so that the perceived distraction load values are crowdsourced. 
Regarding Claim 28, the combination of Li and Marciano teaches the method according to claim 21, wherein the visual driving scene is an outdoor visual driving scene corresponding to an external environment of the vehicle. (Page 58, Left Column, Paragraph 3, Li discloses a road camera that captures the street conditions which is used to determine the drivers cognitive and visual demand.)
Claims 1-4, 8-9, 12-13, 17-19, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”).
Regarding Claim 1, Li teaches determining the perceptual load of a visual and dynamic driving scene dynamic driving scene on a driver (Li abstract discloses a method to predict the perceived distraction load score of a driving scene), the perceptual load on the driver corresponding to an amount of load on a brain of a driver(Page 54, DRIVER DISTRACTION ASSESSMENT USING PERCEPTUAL EVALUATIONS, Paragraph 1, This study relies on perceptual evaluations from external evaluators to assess visual and cognitive distractions induced by different secondary tasks (see Table I). The external observers assessed the distraction level of the drivers after watching short videos showing the driver and the road (see Section IV-A). To unify their understanding of cognitive and visual distractions ,receive a sensor output of a sensor, the sensor sensing the visual driving scene, ((page 57-left column-3rd paragraph) discloses a road camera that captures the street condition), extract a set of scene features from the sensor output , the set of scene features  representing static and/or dynamic information of the visual driving scene ((page 57-right column-1st paragraph) discloses extracting road features road optical flow energy and road intensity from the camera output), determine the perceptual load of the set of extracted scene features based on a predetermined load model, (Li page 51-right column-3rd paragraph discloses a model that  that predicts the perceived distraction score based on the input of extracted features. Li page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), the load model being predetermined based on reference video scenes each being labelled with a load value, (page 55-left column-3rd paragraph to right column-2nd paragraph and Figure 3 disclose 10 second reference videos of recordings that were labelled with perceived distraction load value scores. Page 56-right column-2nd paragraph discloses that the model was trained using perceived distraction load value scores), map the perceptual load to the sensed driving scene, and determine a spatial and temporal intensity distribution of the perceptual load across the sensed driving scene ((Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow to map the predicted perceived distraction load score of these segments. Therefore a temporal distribution is obtained for the recording and it is implicit that a spatial distribution of the perceived distraction load score is present).
However, Li does not explicitly disclose a control device for a vehicle for determining the perceptual load of a visual and dynamic driving scene the control device being configured to.
Zhu classifies the driving environment using a classifier and further discloses a control device for a vehicle for determining the perceptual load of a visual and dynamic driving scene the control device being configured to (Zhu abstract discloses receiving data surrounding the environment of a vehicle. Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm 744. Zhu line 50-54 discloses the sensor fusion algorithm may accept data from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li with Zhu in order to include a control device for a vehicle. One skilled in the art would have been motivated to modify Li in this manner in order to assist in semi-autonomous or autonomous driving. (Zhu col.1 lines 9-25)
However, Li and Zhu do not explicitly teach the perceptual load on the driver being based on the visual and dynamic scene without any measures of driver behavior while they drive.
Marciano teaches the perceptual load on the driver being based on the visual and dynamic scene without any measures of driver behavior while they drive. (Page 702, Right Column, Paragraph 3, To test whether the concept of perceptual load can predict drivers’ behavior, we employed a similar manipulation of load to that tested in controlled experiments with a setting that resembles real life in a driving simulator. We systematically manipulated the load levels at different regions of the visual scene: central load—load levels on the road—and peripheral load—load levels on the sides of the road. This design resulted in four load combinations: (a) low load in both regions (LL), (b) high central load with low peripheral load (HL), (c) low central load with high peripheral load (LH), and (d) high load in both regions (HH). Occasionally, critical events occurred on the road (e.g., a sudden braking of the car in front) or were initiated from the sides of the road (e.g., a pedestrian who suddenly crossed the road). The examiner interprets that the prior art Is performing a simulation on driver behavior based on the visual scene presented to the driver in order to determine the load on the driver in these scenarios.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li and Zhu with Marciano in order to measure the load of a visual scene without accounting driver behavior. One skilled in the art would have been motivated to modify Li and Zhu in this manner in order to better understand the role played by perceptual load, at both central and peripheral regions of the visual scene, in driving safety. (Marciano, Objective Section)
Regarding Claim 2, the combination of Li, Zhu and Marciano teaches the control device according to claim 1, where Li further teaches wherein the load model comprises a mapping function between sets of scene features extracted from the reference video scenes and the load values ((page 58-left column-3rd paragraph) discloses building a mapping model between  features such as road optical flow energy (movement) and road intensity captured by the road camera (page 57-right column-1st paragraph) that are extracted from ground truth 10s videos segments of a recording (page 56-right column-2nd-3rd paragraphs) and the perceived distraction load value scores). Li (Page 51-right column-paragraph 3) discloses using the extracted features to map the predicted perceived distraction load score of these segments.
Regarding Claim 3, the combination of Li, Zhu and Marciano teaches the control device according to claim 1, where Li further teaches wherein the load model is configured to map a set of scene features to a perceptual load value ((page 58-left column-3rd paragraph) discloses that the model independent variables include multimodal features such as road optical flow energy (movement) and road intensity which are mapped to the perceived distraction load value scores).
Regarding Claim 4, the combination of Li, Zhu and Marciano teaches the control device according to claim 1, where Li further teaches wherein the load model is a regression model and/or a classification model between the sets of scene features extracted from the reference video scenes and the load values ((page 58-left column-3rd paragraph) discloses building a linear regression mapping model between  features such as road optical flow energy (movement) and road intensity captured by the road camera (page 57-right column-1st paragraph) that are extracted from ground truth 10s videos (page 56-right column-2nd-3rd paragraphs) and the perceived distraction load value scores).
Regarding Claim 8, the combination of Li, Zhu and Marciano teaches the control device according to claim 1, where Li further teaches configured to continuously train the load model (Li (page 58-left column 3rd paragraph-right column 1st paragraph) discloses training the model), by monitoring the driver during the driving scene (Li (page 57-right column-2nd paragraph) discloses a camera facing monitoring the driver), wherein a monitored behavior of the driver (Li (page 57-right column-2nd paragraph discloses a camera facing monitoring the driver) during the driving scene not matching the determined perceptual load (Li Table III discloses a correlation rate of the perceived distraction load values and does indicate that there may be some error within the model).
However, Li does not explicitly disclose that the lack of matching serves to on-line up-date said mapping function.
Zhu does disclose serves to on-line up-date said mapping function (Zhu column 8 lines 48-56 disclose that the incorrect classification of an object in the driving scene may lead to the modification of the parameters used in the object classification by the classifier by uploading the sensor and feedback data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li with Zhu in order to include updating the mapping function online. One skilled in the art would have been motivated to modify Li in this manner in order to assist in semi-autonomous or autonomous driving. (Zhu col.1 lines 9-25)
Regarding Claim 9, the combination of Li, Zhu and Marciano teaches the control device according to claim 1, wherein the set of scene features comprises a range of spatio-temporal features, the set of scene features being in particular described in vector form (Li (page 57-right column -1st paragraph) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Extracting road optical flow energy (movement) across a 10 second video as described in (page 56-right column-third paragraph) would be analyzing the temporal and spatial vectors in the road scene).
Regarding Claim 12, the combination of Li, Zhu and Marciano teaches a vehicle according to claim 1 comprising: a control device (Zhu Figure 6 discloses a vehicle. Zhu column 13 lines 50-col 14-line 16 discloses a control device for a vehicle).
Regarding Claim 13, the combination of Li, Zhu and Marciano discloses the vehicle according to claim 12, further comprising: a sensor configured to sense the visual driving scene, the sensor being in particular an optical sensor, more in particular at least one digital camera (Li (page 57 –right column-1st paragraph 1) discloses extracting road features such as road optical flow energy (movement) and road intensity from the digital camera output).
Regarding Claim 17, the combination of Li, Zhu and Marciano discloses a system for a vehicle for determining the perceptual load of a visual and dynamic driving scene, the system comprising: a control device, and a server comprising a processor, configured to determine the load model (Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm 744. Zhu line 50-54 discloses the sensor fusion algorithm may accept data from sensors. Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model).
Regarding Claim 18, the combination of Li, Zhu and Marciano teaches wherein the processor is configured to store a plurality of reference video scenes (Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model. Li (page 55-left column-3rd paragraph to right column-1st paragraph) discloses a database which stores the reference video recording data), provide labelling for the reference video scenes with load values (Li (page 55-right column-2nd paragraph) and figure 3 discloses providing a means for labeling the reference videos stored in the database with perceived distraction load scores), extract a set of scene features from each reference video scene (Li (page 57-right column-1st  paragraph) discloses extracting road features road optical flow energy and road intensity from the camera output), determine the load model based on a regression analysis configured to determine a mapping function between the sets of scene features extracted from the respective reference video scenes and the load values (Li (page 58-left column-3rd paragraph) discloses building a linear regression mapping model between  features such as road optical flow and road intensity  that are extracted from ground truth 10s videos segments of a recording (Li (page 56-right column-2nd paragraph-3rd paragraph) captured by the road camera (page 57-right column-1st paragraph) and the perceived distraction load value scores).
Regarding Claim 19, the combination of Li, Zhu and Marciano discloses wherein the server is configured to: provide means for a human based load rating of the reference video scenes, in particular the load rating being based on crowdsourcing, wherein the load values are determined based on the human based load rating (Li (page 55-left column-3rd paragraph-right column-1st paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers, thereby making it so that the perceived distraction load values are crowdsourced. Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model).
Regarding Claim 24, Li discloses configured to continuously train the load model (page 58-left column 3rd paragraph-right column 1st paragraph), ), by monitoring the driver during the driving scene (Li (page 57-right column-2nd paragraph) discloses a camera facing monitoring the driver), wherein a monitored behavior of the driver (Li (page 57-right column-2nd paragraph discloses a camera facing monitoring the driver), during the driving scene not matching the determined perceptual load (Li Table III discloses a correlation rate of the perceived distraction load values and does indicate that there may be some error within the model).
However, Li does not explicitly disclose that the lack of matching serves to on-line up-date said mapping function.
Zhu does disclose serves to on-line up-date said mapping function (Zhu column 8 lines 48-56 disclose that the incorrect classification of an object in the driving scene may lead to the modification of the parameters used in the object classification by the classifier by uploading the sensor and feedback data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li with Zhu in order to include updating the mapping function online. One skilled in the art would have been motivated to modify Li in this manner in order to assist in semi-autonomous or autonomous driving. (Zhu col.1 lines 9-25)
Regarding Claim 25, the combination of Li and Marciano teaches the method according to claim 21, where Li discloses wherein storing a plurality of reference data ( Li (page 55-left column-3rd paragraph to right column-1st paragraph) discloses a database which stores the reference video recording data), providing labelling the reference video scenes with load values (Li (page 55-right column-2nd paragraph and figure 3) discloses providing a means for labeling the reference videos stored in the database with perceived distraction load scores), extracting a set of scene features from each reference video scene (Li (page 57-right column-1st paragraph) discloses extracting road features road optical flow energy and road intensity from the camera output), determining the load model based on a regression analysis configured to determine a mapping function between the sets of scene features extracted from the respective reference video scenes and the load values (Li (page 58-left column-third paragraph) discloses building a linear regression mapping model between  features such as road optical flow and road intensity  that are extracted from ground truth 10s videos segments of a recording (Li page 56-right column-2nd to 3rd paragraphs) captured by the road camera (Li page 57-right column-1st paragraph) and the perceived distraction load value scores).
However, Li and Marciano do not disclose that this is done by a processor of a server is configured to perform the steps of 
Zhu discloses classifying the driving environment of the driver and further discloses a processor of a server is configured to perform the steps of (Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li and Marciano with Zhu in order to include a server to carry out the steps as taught by Zhu. One skilled in the art would have been motivated to modify Li in this manner in order to assist in semi-autonomous or autonomous driving. (Zhu col.1 lines 9-25)
Regarding Claim 26,  the combination of Li, Zhu and Marciano teaches wherein for the processor is configured to provide (Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model) for a human based load rating of the reference video scenes, in particular the load rating being based on crowdsourcing, wherein the load values are determined based on the human based load rating (Li (page 55-right column-2nd paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers, thereby making it so that the perceived distraction load values are crowdsourced).
Regarding Claim 27, the combination of Li, Zhu and Marciano teaches the control device according to claim 1, where Li further teaches wherein the visual driving scene is an outdoor visual driving scene corresponding to an external environment of the vehicle. (Page 58, Left Column, Paragraph 3, Li discloses a road camera that captures the street conditions which is used to determine the drivers cognitive and visual demand.)
Claims 5-7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”) in view of Visualizing and Understanding Convolutional Networks by Zeiler published on 2014, hereafter referred to as Zeiler.
Regarding Claim 5, the combination of Li, Zhu and Marciano discloses wherein the mapping of the perceptual load to the sensed driving scene comprises (((Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Page 51-right column-paragraph 3 discloses using the extracted features to map the predicted perceived distraction load score of these segments).
However, the combination of Li, Zhu and Marciano does not explicitly disclose determining the relevance of at least one predetermined spatial and temporal extract of the sensed driving scene to the perceptual load value of said scene and mapping the determined relevance to said predetermined spatial and temporal extract.
Zeiler classifies images and further discloses determining the relevance of at least one predetermined spatial and temporal extract of the sensed driving scene to the perceptual load value of said scene and mapping the determined relevance to said predetermined spatial and temporal extract (Zeiler section 4.2 and Figure 6 discloses determining and mapping the relevance of an image extract to the feature map activity and classification. By applying this concept to a video recording of a driving scene with a perceived distraction load value, one would be able to obtain the spatial and temporal extract relevance and map this relevance to the spatial and temporal extract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li, Zhu and Marciano with Zeiler in order to include determining and mapping the relevance of a spatial and temporal extract as suggested by Zeiler. One skilled in the art would have been motivated to modify Li and Zhu in this manner in order to better visualize the load and reveal input stimuli that are important for load classification. (Zeiler, Introduction paragraph 2)
Regarding Claim 6, the combination of Li, Zhu, Marciano and Zeiler teaches wherein the determination of the relevance of the predetermined spatial and temporal extract is done by occluding the extract in the sensed driving scene and comparing the determined perceptual load of the original sensed driving scene with the determined perceptual load of the sensed driving scene having the extract occluded (Zeiler section 4.2 and Figure 6  discloses systematically occluding different parts of an input image and re-classifying the image without the occluded portion to determine how the probability of classification as well as feature map activity are affected by the occlusion. Li Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-3rd paragraph discloses using the extracted features to map the predicted perceived distraction load score of these segments. It would have been obvious for one of ordinary skill in the art to apply this concept discloses by Zeiler to a video recording of a driving scene with a perceived distraction load value as disclosed by Page 51-right column-3rd paragraph to determine how the perceptual load is affected when the sensed driving scene is partially occluded).
Regarding Claim 7, the combination of Li, Zhu, Marciano and Zeiler teaches wherein the determination of the spatial and temporal intensity distribution comprises assembling a plurality of predetermined spatial and temporal extracts of different positions in the driving scene such that the original sensed driving scene is reconstructed, the assembling in particular includes interpolating the extracts to the full resolution of the original sensed driving scene (Zeiler Figure 6  column 1 discloses a classified image where different spatial extracts are occluded in the image. The second column discloses the decrease in feature map activity as for every excluded spatial portion which has been interpolated to the full resolution of the original scene, with the corresponding decrease in feature activity intensity shown here. Zeiler Figure 6 Column 4 shows the map of the correct class probability intensity and how that is affected by the extraction and exclusion of different spatial regions which are then interpolated into the full resolution of the original image. Li Page 57 left column-3rd paragraph—right column-1st paragraph and table 2 discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-3rd paragraph discloses using the extracted features to map the predicted perceived distraction load score of these segments. It would have been obvious for one of ordinary skill apply the concepts as taught by Zeiler to extract and interpolate a plurality of temporal and spatial regions from the 10 second segmented video of the driving scene as disclosed by Page 51-right column-3rd paragraph, whose perceived distraction load score has been predicted, to determine the spatial and temporary distribution in the 10 second segmented video of the recording by reconstructing the 10 second video recording with the plurality of temporal and spatial extractions). 
Regarding Claim 14, the combination of Li, Zhu and Marciano teaches the vehicle being configured for at least partially automated driving control (Zhu Figure 6 discloses a vehicle. Zhu column 3 lines 37-44 discloses that this invention is configured for an autonomous vehicle, or partially driver assistance), in the sensed driving scene based on which the automated driving is controlled (Li (Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-3rd paragraph discloses using the extracted features to map the predicted perceived distraction load score of these segments. Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm 744). 
However, the combination of Li, Zhu and Marciano does not disclose wherein the control device is used in a pre-processing step to identify portions with increased perceptual load. 
Zeiler classifies images and further discloses determining the used in a pre-processing step to identify portions with increased perceptual load (Zeiler Figure 6 and Section 4.2 discloses occluding the input to determine and identify which portions of the input features have greatest impact on the prediction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li, Zhu and Marciano with Zeiler in order to include identifying portions with increased load.. One skilled in the art would have been motivated to modify Li and Zhu in this manner in order to better visualize the load and reveal input stimuli that are important for load classification (Zeiler Introduction paragraph 2).
Regarding Claim 16, the combination of Li, Zhu, Marciano and Zeiler teaches the vehicle according to claim 14, comprising a human-machine-interface configured to output to human the portions with increased perceptual load (Zhu Figure 6 discloses a vehicle. Zhu Fig.-1 114 and col. 4-lines 58-62 disclose a human-machine user display interface).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”) in view of Visualizing and Understanding Convolutional Networks by Zeiler published on 2014, hereafter referred to as Zeiler in view of (US2015/0153184) Mudalige.
Regarding claim 15, the combination of Li, Zhu, Marciano and Zeiler teaches The vehicle according to claim 14, comprising hardware and/or software resources configured for the at least partially automated driving control (Zhu column 3 lines 37-44 discloses that this invention is configured for an autonomous vehicle, or partially driver assistance), wherein the hardware and/or software resources are allocated to process the portions with increased perceptual load (Zhu column 12 lines 33-line 18 discloses a control device for a vehicle that contains the sensor fusion algorithm Fig. 7-744 (correlating to the perceptual load model). Zhu line 50-54 discloses the sensor fusion algorithm may accept data from sensors. Li Page 57 left column-3rd paragraph—right column-1st paragraph and table 2) discloses extracting road features road optical flow energy (movement) and road intensity from the camera output. Li Page 56-right column-3rd paragraph discloses analyzing frame by frame signals of 10 second videos segments extracted from a recording to extract and use features such as the road optical flow. Li Page 51-right column-paragraph 3 discloses using the extracted features to map the predicted perceived distraction load score of these segments. Zeiler Figure 6 and Section 4.2 discloses occluding the input to determine and identify which portions of the input features of the video have greatest impact on the prediction).
However, the combination of Li, Zhu, Marciano and Zeiler does not disclose that this processing is done in a prioritized manner. 
Mudalige analyzes the target areas of a driving environment and discloses that processing is done in a prioritized manner (Mudalige paragraph 0024 discloses the processor prioritizing target areas of interest while driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li and Zhu with Zeiler in order to include prioritizing areas while processing. One skilled in the art would have been motivated to modify [41] in this manner in order to prevent delays that occur by analyzing large amounts of data (Mudalige paragraph 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”) in view of Learning Spatiotemporal Features with 3D Convolutional Networks by Tran  published on December 7th, 2015, hereafter referred to as Tran.
Regarding Claim 10, the combination of Li, Zhu and Marciano does not explicitly disclose that wherein the set of scene features comprises improved dense trajectory (iDT) features and/or 3- dimensional convolutional neural network (C3D) features.
Tran similarly classifies a video using a neural network and discloses wherein the set of scene features comprises improved dense trajectory (iDT) features and/or 3- dimensional convolutional neural network (C3D) features (Tran abstract and section 3.3-C3D video descriptor discloses the use of C3D features in a video analysis. Tran Section 2 paragraph 1 discloses the use of dense trajectories uses in a video analysis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Li, Zhu and Marciano with Tran in order to include determining and mapping the dense trajectories or C3D features. One skilled in the art would have been motivated to modify Li and Zhu in this manner in order to improve spatiotemporal feature learning (Tran abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”) in view of Gaussian Processes for Machine Learning by Rasmussen published on 2006, hereafter referred to as Rasmussen.
Regarding Claim 11, claim 11 discloses the load model is a linear regression model, wherein the set of scene features being an input scene feature vector x is mapped to the perceptual load being an output perceptual load value y=f(x) through a linear mapping function f(x) = wTx + b = w1 *x1 + w2*x2 + W3*x3 ... + b, the function being a weighted sum of the input dimension values of the feature vector x, wherein weighted parameters ware assigned to each dimension value in the feature vector x and a bias term b centers the output at a particular value, or the load model is a multi-channel non-linear kernel regression model, where the mapping function is f(x) = wT <l>(x) + b, wherein <l>(x) is a transformation function of the input feature vectors to a non-linear kernel space.
The combination of Li, Zhu and Marciano discloses a linear regression model wherein the set of extracted features is in the form of a vector (Li page 58 left column 3rd paragraph). This vector is mapped to a perceived load distraction score (Li page 51-right column-3rd paragraph) through a linear function.
However, the combination of Li, Zhu and Marciano does not explicitly disclose function f(x) = wTx + b = w1 *x1 + w2*x2 + W3*x3 ... + b, the function being a weighted sum of the input dimension values of the feature vector x, wherein weighted parameters ware assigned to each dimension value in the feature vector x and a bias term b centers the output at a particular value. 
The form of the linear Gaussian function is well known in the art however, and Rasmussen page 26 Section 2.1.1 paragraphs 1 and 2 discloses the form f(x)=xTw and y=f(x)+ϵ, where x is an input vector, w is a weight vector of the linear model and ϵ is a bias offset centering it at a particular value.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li, Zhu and Marciano to include the linear Gaussian function as taught by Rasmussen because such is the result of simple substitution of one known element for another producing a predictable result.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”) in view of Deep Learning the City: Quantifying Urban Perception at a Global Scale by Dubey published on August 5th, 2016, hereafter referred to as Dubey.
Regarding Claim 20, the combination of Li, Zhu and Marciano discloses the server is configured for load rating ((Li (page 55-right column-2nd paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers.  Zhu column 13 lines 50-col 14-line 16 discloses a computer system corresponding to a server for a vehicle, and may determine the sensor fusion algorithm corresponding to the load model).
However, the combination of Li, Zhu and Marciano does not disclose that the load rating is based on a pairwise ranking procedure
Dubey similarly classifies the environment and discloses that the load rating is based on a pairwise ranking procedure (Dubey section 4 paragraph 1 discloses using the TrueSkill algorithm, which is a pairwise ranking procedure, to score a dataset).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li, Zhu and Marciano to include the pairwise ranking procedure as taught by Dubey because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to rank subjective visual attributes more effectively (Dubey section 4 paragraph 1).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Predicting Perceived Visual and Cognitive Distractions of Drivers with Multimodal Features by Li published on February 2015, hereafter referred to as Li, in view of (US9489635) Zhu in view of Mariano et al. (“Perceptual Load in Different Regions of the Visual Scene and Its Relevance for Driving”) in view of Deep Learning the City: Quantifying Urban Perception at a Global Scale by Dubey published on August 5th, 2016, hereafter referred to as Dubey.
Regarding Claim 23, the combination of Li and Marciano teaches the method according to claim 21, where Li discloses the determination of the load values (Li (page 55-right column-2nd paragraph and figure 3) discloses labeling the reference videos with perceived distraction load scores by a group of external observers).
However, Li and Marciano do not disclose that the load rating is based on a pairwise ranking procedure
Dubey similarly classifies the environment and discloses that the load rating is based on a pairwise ranking procedure (Dubey section 4 paragraph 1 discloses using the TrueSkill algorithm, which is a pairwise ranking procedure, to score a dataset).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li and Marciano to include the pairwise ranking procedure TrueSkill algorithm as taught by Dubey because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to rank subjective visual attributes more effectively (Dubey section 4 paragraph 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663